DETAILED ACTION
1	This action is responsive to the amendment filed on December 17, 2021.
2	The cancellation of claims 2 and 12 is acknowledged. Pending claims are 1, 3-11 and 13-59.
3	The rejection of claims 13-20 and 56-59 under 112, second paragraph is withdrawn because of the applicant’s amendment.
4	The rejection of claim 34 under 112, second paragraph, is maintained for the reasons set forth in the previous Office action that mailed on 09/21/2021.
5	The rejections of the claims under 35 U.S.C. 103 as being unpatentable over Mann et al. (US 2016/0015615 A1) in view of Argembeaux et al. (US 2015/0328135 A1) is maintained for the reasons set forth in the previous Office action that mailed on 09/21/2021 
Response to Applicant’s Arguments
6	Applicant's arguments filed on 12/17/2021 have been fully considered but they are not persuasive. 
	With regards to the rejection of claim 34 under 112, second paragraph, applicant’s argued that claims 1 and 13-20 have been amended and dependent claim 34 would now be readily understood by one of skill in the art.
	The examiner respectfully, disagrees with the applicant’ argument because claims 1 and 13-20 are amended to correct the claimed ratios between salicylic salts and benzoate salts. Claim 34 recites a broad recitation of surfactants include sodium C10-15 alkyl sulfate, sodium C10-15 pareth-n sulfate , sodium deceth-n sulfate, sodium trideceth-n sulfate and anionic surfactants of formulae a and b, and the claim also recites specific species of surfactants include sodium lauryl sulfate, sodium decyl sulfate, sodium undecyl sulfate and sodium tridecyl sulfate, and thus, the 
	With respect to the rejection of the claims under 35 U.S.C. 103 as being unpatentable over Mann et al. (US 2016/0015615 A1) in view of Argembeaux et al. (US 2015/0328135 A1), applicants argued that Mann et al. in view of Argembeaux et al. fails to establish a prima facie of obviousness because the amended claims recites from about 0.01%  to 0.2% of salicylate salts or acids and form about 0.02-0.25% of benzoate with the weight ratio of about 1:1 to 1:0.08 wherein Mann et al. has Example with 0.3% sodium salicylate in combination with piroctone olamine.
The examiner respectfully, disagrees with the above arguments because Mann et al. (US’ 
615 A1) clearly teaches sodium salicylate in the amount of 0.3% which is closed to the claimed range (0.2%) and sodium benzoate in the amount of 0.25% as claimed (0.25%) (see page 20, paragraph, 0106, Example 87). Therefore, if the range of prior art and claimed range do not overlap, obviousness may still exist if the range are close enough that one would not expect a difference in properties, In re Wooddruff 16 USPQ 2d 1934 (Fed. Cir 1990); Titanium Metals Corp. V. Banner 227 USPQ 773 (Fed. Cir. 1985); In re Aller 105 USPQ 233 (CCPA). Also a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, see Titanium Metals Corp. of America v. Banner, 778F.2d 775,227 USPQ 773 (Fed. Cir. 1985). See MPEP 2144.051. Further, as the optimization of results, a patent will not be granted based upon the optimization of result effective variable when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness, see In re Boesch, 617 F.2d 272, 276, 205 In re Woodruff, 919 F. 2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
	In this case applicants have not shown on record the criticality of the percentage amounts of slalicylate salts and benzoate salts in the claimed invention over the composition of the closest prior art of record.
	With regards to the rejection of the claims under 35 U.S.C. 103 as being unpatentable over Mann et al. (US 2016/0015615 A1) in view of Argembeaux et al. (US 2015/0328135 A1), Applicants assert that there is no disclosure in Mann et al. in view of Argembeaux et al. that would make the leap to one of skill in the art for arriving at the present invention and no identified reason that would have prompted a person of ordinary skill in the relevant filed to specially select use of polyacrylate copolymers taught  by Argembeaux and arbitrarily combine this teaching with Mann et al.  
The examiner respectfully, disagrees with the above arguments because Mann et al. (US’ 615 A1) as a primary composition, clearly teaches a shampoo composition comprising thickeners which are particularly advantageously be a polyacrylate (see page 10, paragraph, 0092). Argembeaux et al. (US’ 135 A1) as a secondary reference in analogous art of cosmetic formulation, clearly teaches a cleaning composition comprising polymers that used for thickening and stabilizing particles which may be selected particularly advantageously from the group of polyacrylates (see page 4, paragraph, 0102 and claims 24-26).  Therefore, It would have been obvious to the person of the ordinary skill in the art to incorporate the polyacryales as the preferably thickening agents in the cosmetic composition for thickening and stabilizing the cosmetic composition. Therefore, the prima facie case of obviousness has been established.
Further, applicants have not shown on record the criticality of the claimed polyacrylates in the claimed invention over the composition of the closest prior art of record. 
7	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EISA B ELHILO/Primary Examiner, Art Unit 1761